Title: From George Washington to William Heath, 4 April 1782
From: Washington, George
To: Heath, William


                        
                            Dear sir
                            Head Quarters Newburg April 4. 1782
                        
                        I reced your favor of Yesterday with the News paper inclosed.
                        The very high Wind this morning has determined me to defer going to West Point—I therefore return the Barge
                            which need not be sent up again as my own will be fit for use tomorrow or next day. I am Dr Sir Your very Obed Servt
                        
                            Go: Washington
                        
                    